Exhibit 10.1                       
 
POWIN CORPORATION
 
 BUSINESS DEVELOPMENT AGREEMENT
 
This Business Development Agreement (the “Agreement”) is effective as of this
15th day of April, 2013, (“Effective Date”) between Powin Corporation, a
corporation with principal offices at 20550 SW 115th Ave., Tualatin, Oregon
97062 and Harvey Weiss with principal offices at 9121 Town Gate Lane, Bethesda,
MD 20817(hereinafter the “Representative”).
 
WHEREAS, POWIN desires to appoint Representative as a business development
representative for POWIN Products (as defined below);
 
WHEREAS, Representative desires to become a business development representative
of the Products in a designated geographic territory;
 
WHEREAS, POWIN believes that the Products can be distributed most efficiently as
set forth in this Agreement;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, the parties do hereby agree as follows:
 
(a)                   DEFINITIONS
 
(i)      “Products” shall mean those products listed in Exhi­bit A attached
hereto and any user manual and/or related materials provided by POWIN for use in
connection therewith.  Products may be changed, abandoned or added by POWIN in
POWIN’s sole discretion provided that POWIN gives thirty (30) days prior written
notice to Repre­senta­tive.
 
(ii)     “Territory” shall mean the geographical areas and specified accounts
(commercial and government independent of geographic location) set forth in
Exhibit A attached hereto.
 
(b)                   APPOINTMENT AND AUTHORITY OF REPRESENTATIVE
 
(i)      Business Development Representative Appointment.  Subject to the terms
and conditions of this Agreement, POWIN hereby appoints Represen­ta­tive as
POWIN's business development representative for the Pro­ducts only in the
Territory, and Representative hereby accepts such appointment.  Representative's
sole authority and objective shall be to solicit orders for the Products in the
Territory in accordance with the terms of this Agreement.  Representative shall
have no power or authority, expressed or implied, to make any commitment or
incur any obligations on behalf of POWIN.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
1

--------------------------------------------------------------------------------

 
 
(ii)        Exclusivity.  The Territory is non-exclusive.
 
(iii)       Territorial Limitation.  Representative shall not solicit purchase
orders from outside the Territory without the prior written consent
of  POWIN.  Representative shall promptly submit to POWIN, for POWIN’s attention
and handling, the originals of all inquiries received by Representative from
potential customers regardless of  Territory.
 
(iv)       Conflict of Interest.  Representative represents and warrants to
POWIN he does not currently represent or promote any competing products as
listed in Exhibit C hereto.
 
(v)        Reserved Rights.  POWIN reserves the right to solicit orders directly
from and sell directly to the customers and distributors within the Territory
set forth in Exhibit D.  Except as expressly provided herein, no right, title or
interest is granted by POWIN to Representative.  POWIN reserves the right under
all intellectual property rights to make, have made, develop, market,
sublicense, sell and distribute products other than the Products in the
Territory, either directly or indirectly, for any and all uses, and no right
title or interest is granted by POWIN to Representative relating to products
other than the Products.  POWIN reserves the right under all intellectual
property rights to make, have made, use, copy, modify, have modified, create
derivative works of, have created derivative works of, demonstrate, maintain and
support the Products and the right to sublicense the foregoing rights.
 
(vi)       Independent Contractors.  The relationship of POWIN and
Representative established by this Agreement is that of independent contractors,
and nothing contained in this Agreement shall be construed to give either party
the power to direct or control the day-to-day activities of the other.  All
financial and other obligations asso­ciated with Representative's business are
the sole responsibility of Repre­sentative.  Neither Representative nor any
individual, whose compensation for services is paid for by Representative, is in
any way employed by POWIN, nor shall any of them be deemed to be employed by
POWIN for any purpose.  Representative accepts exclusive liability for any and
all payroll taxes or contributions according to Federal, state or local tax laws
with respect to sales agents and/or other individuals whose compensation is paid
by Representative.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
2

--------------------------------------------------------------------------------

 
 
(c)                   COMMISSION
 
(i)         Sole Compensation.  Representative's sole compensa­tion under the
terms of this Agreement shall be a commission com­puted in accordance with (the
schedule set forth in Exhibit B attached hereto).
 
(ii)        Basis of Commission.  The commission shall apply to all purchase
orders solicited by Representative from the Territory that have been accepted by
POWIN and for which shipment has occurred. No commissions shall be paid on
(i) purchase orders solicited by POWIN within the Territory from the reserved
accounts listed in Exhibit D, or (ii) purchase orders received from outside the
Territory (even if Representative receives the initial inquiry from outside the
Territory) unless otherwise agreed in writing by POWIN.  Commissions shall be
computed on the amounts received by POWIN from the customer, less (i) freight,
packaging, handling or other shipment expenses; (ii) sales, use, value-added,
excise and other taxes; (iii) C.O.D. charges; (iv) insur­ance; (v) customs
duties and other governmental charges; (vi) cash or trade discounts;
(vii) Product returns or credits; (viii) bad debt; and (ix) other similar costs
and expenses.  No commission shall be paid with respect to repairs or other
services provided by POWIN to Representative.
 
(iii)       Commission Adjustments.  POWIN and Representative may mutually agree
to a the commission on a case-by-case basis prior to POWIN's acceptance of a
particular purchase order.
 
(iv)       Disputes.  POWIN has final authority to resolve disputes regarding
commissions. If Representative has questions about Representative's commission
payment, within thirty (30) days after the date POWIN sends the commission
payment to Representative, Representative shall send POWIN a notice containing
all of the following information: (i) Representative's name and address; (ii)
the check number on the commission payment; (iii) the period of time covered by
the commission payment; and (iv) a description and explanation of the alleged
discrepancy.  POWIN shall have no obligation to address any alleged discrepancy
with respect to Representative's commission not reported to POWIN within such
sixty (60) day period.
 
(v)        Payment.  Payment of commissions shall be in United States dollars
and shall be subject to all applicable governmental regulations and rulings,
including the withholding of any taxes required by law.
 
(vi)       Time of Payment.  The commission on a given purchase order shall be
due and payable net thirty (30) days after the end of the calendar month in
which POWIN receives payment from the customer.  Commissions shall be earned and
paid pro rata on partial payments received.
 
(vii)      Commission Charge-Back.  POWIN shall have the absolute right to set
such cash discounts, make such allowances and adjustments, accept such returns
from its customers, and write off as bad debts such overdue customer accounts as
it deems advisable.  In each such case, POWIN shall charge back to
Representative's account any amounts previously paid or credited to it with
respect to such cash discounts, allowances, adjustments, returns or bad debts.
At no time shall Representative owe POWIN any money if Charge-Backs for any
reason exceed commissions due and payable. If Charge-Backs are greater than
commissions due for 2 consecutive months this agreement will be cancelled or
balance reset to zero.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
3

--------------------------------------------------------------------------------

 
 
(viii)     Monthly Statements.  POWIN shall submit to Representative periodic
statements of the commissions due and payable to Representative under the terms
of this Agreement, with reference to the specific invoices on which the
commissions are being paid.
 
(ix)        Inspection of Records.  Representative shall have the right, at its
own expense and not more than once in any twelve (12) month period, to authorize
an independent auditor reasonably acceptable to both parties to inspect those
accounting records necessary to verify the accuracy of commissions paid by POWIN
under the terms of this Agreement, provided, that such independent auditor has
executed a confidentiality agreement with respect to such records that is
reasonably acceptable to POWIN.  Such inspections shall take place upon not less
than thirty (30) days prior written notice to POWIN during POWIN’s normal
business hours and on a date mutually agreed upon by the parties.
 
(d)                   SALE OF THE PRODUCTS
   
(i)          Prices and Terms of Sale.  POWIN shall pro­vide Representative with
copies of its current price lists, its delivery schedules, and its standard
terms and conditions of sale, as estab­lished from time to time.  Representative
shall request POWIN to quote to customers.  POWIN may alter at will the prices,
delivery schedules, and terms and conditions.  Each purchase order shall be
governed by POWIN's prices, delivery schedules, and other terms and condi­tions
of sale in effect at the time the purchase order is accepted by POWIN.
 
(ii)         Quotations.  Representative shall request quotations directly from
POWIN to be submitted to the Representative for submission to customers. All
purchase orders for the Products shall be in writing, and the originals shall be
submitted to POWIN.
 
(iii)        Forecasts.  Within the last five (5) days of every month,
Representative shall provide POWIN with a 6 month rolling forecast of orders
showing each prospective sale by potential customer, Product model, volume of
Product units, intended close date, and probability.
 
(iv)        Acceptance.  All purchase orders obtained by Representative shall be
subject to acceptance by POWIN at its principal office currently located at the
address listed for POWIN at the beginning of this Agreement POWIN specifically
reserves the right to reject any purchase order or any part thereof for any
reason.
 
(v)         Credit and Payment.  POWIN shall have the sole right of credit
approval or credit refusal for customers in all cases.  POWIN shall render all
invoices directly to the customers and shall send copies of all invoices subject
to com­mission to Representative.  Payments shall be made directly to POWIN  and
full responsibility for all collection rests with POWIN.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
4

--------------------------------------------------------------------------------

 
 
(e)                   PRODUCT WARRANTY AND PRODUCT AVAILABILITY
 
(i)          Product Warranty.  Any warranty for the Products shall run directly
from POWIN to the customer, and pursuant to the warranty the customer shall
return any allegedly defective Pro­ducts to POWIN or a service representative
designated by POWIN.  Representative shall have no authority or intent to accept
any returned Products.
 
 
 
(ii)         POWIN MAKES NO WARRANTIES OR CONDITIONS TO REPRESENTATIVE, EXPRESS,
STATUTORY, IMPLIED, OR OTHERWISE, AND POWIN SPECIFICALLY DISCLAIMS THE IMPLIED
WARRANTIES AND CONDITIONS OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.
 
(iii)        Product Availability.  Under no circumstances shall POWIN be liable
to Representative or any other party for its failure to fill accepted purchase
orders, or for its delay in filling accepted purchase orders, when such failure
or delay is due to any cause beyond POWIN's rea­sonable control.
 
(f)                    OTHER REPRESENTATIVE OBLIGATIONS
 
(i)          Promotion of the Products.  Representative shall, at its own
expense, use its best efforts to maximize the sale of the Products within the
Territory.
 
(ii)         Forecast.  Representative agrees to use its best efforts to solicit
purchase orders for Products indicated in Exhibit A (“Forecast”).
 
(iii)        Services.  Representative shall provide the following services to
all customers of POWIN in the Territory:
 
     (1)           Extending prompt, efficient and courteous response  to
customers .
 


 
     (2)           Following up all advertising inquiries from customers and
customer prospects within the Territory and calling on existing customers and
customer prospects in the Territory at reasonably frequent intervals.
 
     (3)           Providing POWIN with the results of Representative's periodic
follow-up on all quotations and advertising leads and with all correspondence
relating to the Products between Representative and its agreed to target
opportunities..
 
     (4)           Making periodic calls and follow-up calls at reasonable
intervals..
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
5

--------------------------------------------------------------------------------

 
 
     (5)           Distributing current Product literature, catalogues, and
other sales aids furnished to Representative by POWIN..
 
     (6)           Maintaining and periodically furnishing customer and
marketing data to POWIN to assist POWIN in preparation of customer mailing lists
and other sales and marketing efforts, including without limitation the names,
addresses, and contacts of customers and customer prospects.
 
     (7)           Attend POWIN sponsored national, regional, and/or local trade
shows, if so requested by POWIN, either at POWIN's home office or at another
location designated by POWIN at its own expense.
 
     (8)           Investigating customer complaints and providing POWIN with
reasonable assistance in responding to any complaints or disputes arising in the
Territory with respect to sales or servicing of the Products.
 
     (9)           If requested by POWIN, providing POWIN with reasonable
assistance with the collection of customer accounts.
 
(iv)        Facilities.  Representative shall provide itself with, and be solely
responsible for (i) such facilities, employees, and business organization, and
(ii) such permits, licenses, and other forms of clearance from governmental or
regulatory agencies, if any, as it deems neces­sary for the conduct of its
business opera­tions in accordance with this Agreement.
 
(v)        Advising of Changes.  Representative shall promptly advise POWIN of
(i) any changes in Representative's status, organization, personnel, and similar
matters, (ii) any changes in the key personnel, organization, and status of
customers in the Territory, and (iii) any political, financial, legisla­tive,
industrial or other events in the Territory that could affect the mutual
business interests of Representative and POWIN.
 
(vi)        Books and Records.  Representative shall maintain and make available
to POWIN accurate books, records, and accounts relating to the business of
Representative with respect to the Products.  Representative shall also maintain
a record of any customer complaints regarding either the Products or POWIN and
immediately forward to POWIN the information regarding those complaints.  POWIN
shall have the right, to inspect at reasonable times all of the foregoing books,
records and accounts.
 
(vii)       Repair Services; Support. [To be customized]
 
 
(viii)      Proprietary Markings.  Representative agrees not to remove, alter or
destroy any proprietary, trademark, patent or copyright markings placed upon or
contained within the Products or any related materials or
documentation.  Representative acknowledges to the best of its knowledge, and
agrees that POWIN and its licensors retain all right, title and interest in the
Products and any related materials and documentation, and all trademark rights,
copyrights, patents, mask work rights and other intellectual property rights
therein throughout the world.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
6

--------------------------------------------------------------------------------

 
 
(g)                   PROMOTIONAL MATERIALS
 
POWIN shall furnish Representative with reasonable quantities of samples,
catalogs, literature and any other materials POWIN deems necessary for proper
promotions and sales presentations of its Products in the Territory.  Any
literature, which is not used, or samples provided to Representative by POWIN
hereunder shall be the property of the POWIN, and returned upon POWIN's request.
 
(h)                   LIMITATION ON LIABILITY
 
IN NO EVENT SHALL POWIN BE LIABLE TO REPRESENTA­TIVE FOR COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS, LOST PROFITS OR ANY OTHER SPECIAL, CONSEQUENTIAL, INCI­DENTAL,
OR INDIRECT DAMAGES, HOWEVER CAUSED, AND WHETHER BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE), PRODUCTS LIABILITY OR ANY OTHER THEORY OF LIABILITY,
REGARDLESS OF WHETHER POWIN HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 


 
(i)                    CONFIDENTIALITY
 
Representative acknowledges that by reason of its rela­tion­ship to POWIN
hereunder it will have access to certain informa­tion and materials concerning
POWIN's business, plans, customers, technology, and products that are
confidential and of substantial value to POWIN, which value would be impaired if
such informa­tion were disclosed to third parties.  Representative agrees that
it shall not use in any way for its own account or the account of any third
party other than to fulfill its express obligations under this Agreement, nor
disclose to any third party, any such confidential information revealed to it by
POWIN. Representative shall take every reasonable pre­caution to protect the
confidentiality of such information.  Upon request by Represen­ta­tive, POWIN
shall advise whether or not it considers any particular information or materials
to be confi­dential.  All marketing and financial information, business plans,
and technical information disclosed to Representative by POWIN whether orally or
in writing, and all customer lists, shall be deemed confidential information of
POWIN.  Representa­tive shall not publish any technical description of the
Products beyond the description published by POWIN.  In the event of termination
of this Agreement, there shall be no use or disclosure by Representative of any
confidential information of POWIN, and Representative shall not manufacture or
have manufactured any devices, components or assemblies utilizing POWIN's
confidential information.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
7

--------------------------------------------------------------------------------

 
 
(j)                    TRADEMARKS AND TRADE NAMES
 
(i)      Trademarks.  During the term of this Agreement, Representative shall
have the right to indicate to the public that it is an authorized representative
of POWIN's Products and to advertise such Products under the trademarks, marks,
and trade names of POWIN that POWIN may adopt from time to time (“POWIN's
Trademarks”) and in the promotion of the Products; provided, however, that upon
thirty (30) days prior written notice to Representative, POWIN may substitute
alternative marks for any or all of the POWIN's Trademarks.  All representations
of POWIN's Trademarks that Representative intends to use shall first be
submitted to POWIN for approval (which shall not be unreasonably withheld) of
design, color and other details or shall be exact copies of those used by
POWIN.  In addition, Representative shall fully comply with all reasonable
guidelines, if any, communicated by POWIN concerning the use of POWIN's
Trademarks.
 
(ii)      Use.  Representative shall not alter or remove any of POWIN's
Trademarks affixed to the Products by POWIN.  Except as set forth in
Section (j)(i) above, nothing contained in this Agreement shall grant or shall
be deemed to grant to Representative any right, title or interest in or to
POWIN's Trademarks.  All uses of POWIN's Trademarks will inure solely to POWIN
and Representative shall obtain no rights with respect to any of POWIN's
Trademarks, other than the right to distribute Products as set forth herein, and
Representative irrevocably assigns to POWIN all such right, title and interest,
if any, in any of POWIN's Trademarks.  At no time during or after the term of
this Agreement shall Representative challenge or assist others to challenge
POWIN's Trademarks (except to the extent expressly prohibited by applicable law)
or the registration thereof or attempt to register any trademarks, marks or
trade names confusingly similar to those of POWIN.
 


 


 
(k)                   TERM OF AGREEMENT
 
This Agreement shall commence on the Effective Date and shall remain in full
force and effect for an initial term of ten (10) years.  This Agreement may be
renewed for successive one-year terms by written agreement of the parties prior
to the anniversary date on which the Agreement would otherwise expire.
 
(l)                    TERMINATION
 
(i)      Termination for Convenience.  Either party may terminate this Agreement
for any or no reason upon thirty (30) days prior written notice to the other
party.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
8

--------------------------------------------------------------------------------

 
 
(m)                  RIGHTS UPON TERMINATION
 
(i)          Additional Commissions.  Upon termination, subject to all the
provisions of this Agreement and to Representative's compliance with this
Agreement, POWIN shall pay com­mis­sions to Representative on all purchase
orders meeting all of the following requirements: (i) the purchase order is
solicited by Representative, and (ii) the purchase order is accepted by POWIN
within ninety (90) days after the date of termination of this Agreement, and
(iii) POWIN receives payment with respect to all Products ordered under the
purchase order within one hundred fifty (150) days after the date of termination
of this Agreement.  POWIN's obligation to pay commissions for shipments made
during any period after the effective date of termination is subject to and
conditional upon Representative's cooperation with any replacement
representative organization and Representative's continued support of any
Products.  POWIN may withhold, for up to six (6) months, the payment of
commission for shipments made after the effective date of termination if POWIN
determines that there may be sufficient credits or other adjustments which
warrant such action.  If POWIN is owed any amounts by Representative, POWIN
shall have the right, in its absolute discretion, to offset any commission
payable by POWIN to Representative by such obligation owed to POWIN by
Representative.  Under any circumstance (except in the event of fraud or
equivalent unethical conduct), Representative will never owe POWIN monies
previously paid. Upon termina­tion, POWIN's sole obligation to Representative
under the terms of this Agreement shall be for any unpaid commissions under this
Section and Section (c) above.
 
(ii)         Return of Materials.  All trademarks, trade names, patents,
copyrights, designs, drawings, formulas or other data, financial information,
business plans, photographs, samples or demonstration units, literature, and
sales aids of every kind shall remain the property of POWIN.  Within thirty (30)
days after the termination of this Agreement, Representa­tive shall prepare all
such items in its possession for ship­ment, as POWIN may direct, at POWIN's
expense.  Representative shall not make or retain any copies of any
confi­dential items or informa­tion that may have been entrusted to
it.  Effective upon the termina­tion of this Agree­ment, Representative shall
cease to use POWIN’s Trademarks.  Any listing by Representative of POWIN’s name
in any telephone book, directory, and public record or like publication shall be
removed by Representative as soon as possible, but no later than the subsequent
issue of such publication.
 
(iii)        Sales Representative Claims.  Upon termination or expiration of
this Agreement, all claims of Representative against POWIN including without
limitation those pertaining to sales compensation hereunder are hereby waived
unless made in writing to POWIN by Representative within ninety (90) days of
when the compensation would have been payable.
 
(n)                   SURVIVAL OF CERTAIN TERMS
 
The provisions of Section (j),(ii) shall survive the termination or expiration
of this Agreement for any reason.  All other rights and obligations of the
parties shall cease upon termination of this Agreement.
 
(o)                   MISCELLANEOUS
 
(i)          Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed under the laws of the State of Oregon without reference to
conflicts of laws principles. The parties hereby expressly consent to the
exclusive jurisdiction and venue of the federal and state courts within the
State of Oregon to adjudicate any dispute arising out of or related to this
Agreement.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
9

--------------------------------------------------------------------------------

 
 
(ii)         Notices. Any notice required or permitted to be given under this
Agreement shall be delivered (i) by hand, (ii) by registered or certified mail,
postage prepaid, return receipt requested, to the address of the other party
first set forth above, or to such other address as a party may designate by
written notice in accordance with this Section , (iii) by overnight courier, or
(iv) by fax with confirming letter mailed under the conditions described in
(ii).  Notice so given shall be deemed effective when received, or if not
received by reason of fault of addressee, when delivered.
 
(iii)        Force Majeure.  Nonperformance of either party shall be excused to
the extent that performance is rendered impossible by strike, fire, flood,
governmental acts, delay in component supply, equipment failure, orders or
restrictions, or any other reason where failure to perform is beyond the
reasonable control and not caused by the negligence of the non-performing party.
 
(iv)        Non-Assignability and Binding Effect.  A mutually agreed
consideration for POWIN's enter­ing into this Agreement is the reputation,
business standing, and goodwill already honored and enjoyed by Representative
under its present ownership, and, accordingly, Repre­sentative agrees that its
rights and obligations under this Agree­ment may not be trans­ferred or assigned
directly, indirectly or by a change in control without POWIN's prior written
consent.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto, their successors and assigns.
 
(v)         Modification.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the party to be charged, and the waiver of any breach or
default shall not constitute a waiver of any other right hereunder or any
subsequent breach or default.
 
(vi)        Severability.  In the event that it is determined by a court of
competent jurisdiction as part of a final nonappealable ruling, government
action or binding arbitration, that any provision of this Agreement (or part
thereof) is invalid, illegal, or otherwise unenforceable, such provision shall
be enforced as nearly as possible in accordance with the stated intention of the
parties, while the remainder of this Agreement shall remain in full force and
effect and bind the parties according to its terms.  To the extent any provision
(or part thereof) cannot be enforced in accordance with the stated intentions of
the parties, such provision (or part thereof) shall be deemed not to be a part
of this Agreement.
 
(vii)       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.
 
(viii)      Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof and
merges all prior discussions between them. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the party to be charged.  The parties
agree that the terms and conditions of this Agreement shall prevail,
notwithstanding contrary or additional terms in any purchase order.
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement, effective as of the Effective Date.


AGREED BY POWIN:
AGREED BY REPRESENTATIVE:         /s/ Terry Davis /s/ Harvey Weiss  
Signature
Signature
       
Terry Davis, Vice President 
Sales & Marketing
Harvey Weiss  
Name, Title
Name, Title

 
 


 
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
11

--------------------------------------------------------------------------------

 
 
 EXHIBIT A
 
PRODUCTS AND TERRITORY
 
Products
 
Representative may solicit purchase orders only for the following Products:
 
Energy Storage Bank
 


 
Territory
 
Representative may solicit purchase orders only in the following geographical
areas:
 
The states of Maine, Vermont, New Hampshire, New York, Pennsylvania,
Massachusetts, Rhode Island, Conneticut, New Jersey, West Virginia, Virginia,
Delaware, Maryland, District of Columbia, North Carolina, South Carolina,
Alabama, Georgia and Florida.
 
Or to mutually agreed to in writing accounts and targets of opportunites
 
Forecast
 
Product Units of Product
 
 
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
12

--------------------------------------------------------------------------------

 
 
 EXHIBIT B
 
COMMISSION SCHEDULE
 
 
Commissions for total cumulative net connector sales billed per Customer per
calendar year shall be in accordance with the following schedule:

 
US $ Billed Per Customer Per Calendar Year
Rate
       
$0 to $2M
5%
   
$2M to $3M
4%
   
$3M to $4M
3%
   
$4M and up
2%

 
 
1.1
Sales of products not listed will be handled on a case by case basis.

 
 
 
 
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
13

--------------------------------------------------------------------------------

 
 
 EXHIBIT C
 
PRODUCT LINES
 
Energy Storage Bank
 


 
EXHIBIT D
 
RESERVED ACCOUNTS
 
NextEra Energy, Iberdrola, Edison Mission Group and enXco.
 

 
 
 
 
Powin Corp.  Representative Agreement
Rev. 1.0
 
14

--------------------------------------------------------------------------------